DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 09/03/2021.
Claims 1-4, 6, 11, 13, 14 and 16 have been amended, claims 5 and 15 have been canceled, and new claims 21-22 have been added.  Currently, claims 1-4, 6-14 and 16-22 are pending.

Response to Amendment

Amendment to Abstract of the Specification filed on 09/03/2021 is accepted and entered.  Therefore, the previous objection to the Specification has been withdrawn.

Amendments to claims 3, 4, 6, 13, 14 and 16 are effective to overcome the claim objections presented in the previous Office action.  Therefore, the previous claim objections have been withdrawn.


Response to Arguments

Applicant’s arguments, see Remarks, pages 13-15, filed 09/03/2021, with respect to independent claims 1 and 11 have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 1-4, 6-14 and 16-22 has been withdrawn. 

Claims 1-4, 6-14 and 16-22 are allowed.















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164